internal_revenue_service department of the treasury washington dc person to contact telephone number refer reply to cc psi 5-plr-108075-01 date date legend number release date index number in re taxpayer country country licensor year year date state company a b c d e dear this letter responds to your letter dated date submitted on behalf of taxpayer requesting a letter_ruling under sec_197 and sec_1235 of the internal_revenue_code taxpayer represents that the facts are as follows plr-108075-01 facts taxpayer is a corporation organized and existing under the laws of state taxpayer was incorporated in year in year prior to year in taxpayer including its subsidiaries is engaged in general taxpayer and its group subsidiaries enter into licensing agreements with licensor or affiliates of licensor for_the_use_of applicable trademarks trade names and or technology in manufacturing marketing distributing and selling various products licensor’s technology is licensor’s technology is proprietary to licensor and its confidentiality is closely guarded through non-disclosure agreements with employees and suppliers however the bulk of group’s licensor provides equipment used by group in its laboratories equipment is purchased from in date group purchased the stock of company and its subsidiaries acquired group following the acquisition an acquired group member entered into a technology agreement with licensor giving it access to licensor’s technology for use in producing and distributing acquired group products in country the initial technology agreement between acquired group and licensor was terminated by agreement of the parties taxpayer and licensor wish to enter into a new technology agreement technology agreement which will provide taxpayer with continuing and expanded access to licensor’s technology for use in connection with acquired group’s products under the technology agreement licensor will grant taxpayer the right to use the technology as defined in the technology agreement on an exclusive basis in the territory as defined in the technology agreement subject_to the existing rights of certain licensor affiliates therein and the exclusive right to import manufacture market distribute and sell the licensed products as defined in the technology agreement in the territory plr-108075-01 the technology agreement will provide in part that the present license is personal to taxpayer with respect to the manufacturing marketing distribution and selling of the licensed products in the territory taxpayer must use it itself and may not except as specifically provided in the technology agreement transfer the license to a third party in any way or sub-grant or sub-contract it in whole or part under penalty of termination notwithstanding the foregoing taxpayer will have the right without the consent of licensor to grant distribution rights including the right to grant sub-distribution rights to taxpayer’s affiliates exclusively or otherwise to its affiliates providing each grant including sub-grants is made expressly subject_to the technology agreement and licensor’s rights thereunder in consideration of the rights granted under the technology agreement and the services to be rendered thereunder taxpayer will pay a royalty to licensor of e percent of net sales of licensed products for the right to use the technology and the technology-related services to be performed in the event that taxpayer will sublicense the use of the technology to third parties other than its affiliates it will pay a royalty to licensor of b percent of net sales acheived by the third party sublicensees with products as defined under the technology agreement based on the technology the technology agreement will continue for a specified period unless earlier terminated the technology agreement will be renewed for successive periods of b years each unless either party objects to the renewal by registered letter sent to the other party at least d months prior to the expiration of the current term in addition taxpayer makes the following representations the entering into of the technology agreement will not be part of a broader transaction that constitutes the acquisition of a trade_or_business the licensed technology or a substantial portion thereof has significant application in the industry beyond the manufacture of the licensed products none of the intangibles subject_to the technology agreement are customer-based intangibles and the licensed technology has significant application in areas outside of country ruling requested taxpayer requests the service to rule that the payments made by taxpayer to licensor pursuant to the technology agreement will not be chargeable to capital_account under sec_197 and will be currently deductible law and analysis sec_197 provides that a taxpayer shall be entitled to an amortization deduction with respect to any amortizable sec_197 intangible the amount of the deduction is determined by amortizing the adjusted_basis for purposes of determining plr-108075-01 gain of the intangible ratably over a 15-year period beginning with the month in which the intangible was acquired sec_197 generally defines the term amortizable sec_197 intangible to mean any sec_197 intangible that is acquired by the taxpayer after the date of enactment of sec_197 and held in connection with the conduct_of_a_trade_or_business activity described in sec_212 sec_1_197-2 of the income_tax regulations provides that sec_197 does not apply to amounts that are not chargeable to capital_account under sec_1_197-2 relating to basis determinations for covenants not to compete and certain contracts for_the_use_of sec_197 intangibles and are otherwise currently deductible sec_1_197-2 provides that the transfer of a right or term_interest described in sec_1_197-2 relating to contracts for_the_use_of and term interests in sec_197 intangibles by the owner of the property to which such right or interest relates but not as part of a purchase of a trade_or_business will be closely scrutinized under the principles of sec_1235 for purposes of determining whether the transfer is a sale_or_exchange and accordingly whether amounts paid on account of the transfer are chargeable to capital_account if under the principles of sec_1235 the transaction is not a sale_or_exchange amounts paid on account of the transfer are not chargeable to capital_account under sec_1_197-2 sec_1235 provides that a transfer other than by gift inheritance or devise of property consisting of all_substantial_rights_to_a_patent or an undivided_interest therein which includes a part of all such rights by any holder shall be considered the sale_or_exchange of a capital_asset held for more than year regardless of whether or not payments in consideration of such transfer are payable periodically over a period generally coterminous with the transferee’s use of the patent or contingent on the productivity use or disposition of the property transferred sec_1_1235-2 defines the term all substantial right to a patent to mean all rights whether of not then held by the grantor which are of value at the time the rights to the patent or undivided_interest therein are transferred the term substantial rights does not include a grant of rights to a patent i which is limited geographically within the country of issuance ii which is limited in duration by the terms of the agreement to a period less than the remaining life of the patent iii which grants rights to the grantee in the fields of use within trades or industries which are less than all the rights covered by the patent which exist and have value at the time of the grant or iv which grants to the grantee less than all the claims or inventions covered by the patent which exist and have value at the time of the grant the circumstances of the whole transaction rather than the particular terminology used in the instrument of transfer shall be considered in determining whether or not all_substantial_rights_to_a_patent are transferred in a transaction plr-108075-01 sec_1_1235-2 provides that rights which are not considered substantial for purposes of sec_1235 may be retained by the holder examples of such rights are i the retention by the transferor of legal_title for the purposes of securing performance or payment by the transferee in a transaction involving a transfer of an exclusive license to manufacture use and sell for the life of the patent and ii the retention by the transferor of rights in the property which are not inconsistent with the passage of ownership such as the retention of a security_interest such as a vendor’s lien or a reservation in the nature of a condition_subsequent such as a provision for forfeiture on account of nonperformance sec_1_1235-2 provides that examples of rights which may or may not be substantial depending upon the circumstances of the whole transaction in which rights to a patent are transferred are i the retention by the transferor of an absolute right to prohibit sublicensing or subassignment by the transferee and ii the failure to convey to the transferee the right to use or to sell the patent property sec_1_1235-2 provides that the retention of a right to terminate the transfer at will is the retention of a substantial right for the purposes of sec_1235 the technology agreement will be for a stated period with tacit renewal periods unless either party objects in writing under these terms licensor will retain the power to terminate the transfer at will after the initial term of the technology agreement also by virtue of its retained power to determine the identity of any sublicensee and to dictate as well the terms and conditions of any sublicense licensor controls and indeed may prohibit sublicensing by taxpayer in addition the rights conveyed by the technology agreement are geographically limited thus applying the principles of sec_1235 to the technology agreement we conclude that the technology agreement will not constitute a transfer by licensor to taxpayer of all substantial rights to the property that is the subject of the technology agreement accordingly based on the foregoing analysis and the representations made by taxpayer we rule that the amounts paid_by taxpayer to licensor pursuant to the technology agreement will not be chargeable to capital_account under sec_197 pursuant to sec_1_197-2 and will be currently deductible no opinion is expressed on the correctness of whether the amounts to be paid_by taxpayer to licensor under the technology agreement represent arm’s-length consideration plr-108075-01 in accordance with the power_of_attorney filed with this request we are sending a copy of this letter_ruling to taxpayer and taxpayer’s second authorized representative this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely harold e burghart assistant to the chief branch office of associate chief_counsel passthroughs and special industries cc
